DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communication filed on 12/28/2020.
Claims 16-35 are subject to examination.
Applicant’s arguments have been fully considered and entered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 & 17, 23, 24& 25, 31, 32, 35 respectively, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 1, 2, 7 &7 ,8, 13, 14 respectively of U.S. Patent No. 10,412,146 (hereinafter ‘146 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16 & 17, 23, 24 & 25, 31, 32, 35 respectively of the present application are an obvious variation over claims 1 & 1, 2, 7 &7 ,8, 13, 14 respectively of the ‘146 Patent. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 16-18, 21-26, 29-32, 34-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abjanic et al. U.S. Patent Publication # 7,162,542 (hereinafter Abjanic) in view of 
With respect to claim 16, Abjanic teaches a computer-implemented method within a server computer, comprising: receiving, from a client computer (Fig. 1 element 120), a message in a first format (i.e. client and different servers sending/receiving XML messages)(column 3 lines 6-13)(column 4 lines 44-50, 54-55)(column 5 lines 11-22);
 initiating, based upon a message workload of server computer (column 3 lines 13-20) a negotiation with the client computer to determine whether the client computer accepts message format switching (column 11 lines 6-44)(column 12 lines 30-45)
Abjanic does not explicitly teach receiving, from the client computer, an indication that the client computer accepts message format switching; and transmitting, to the client computer after receiving the indication, an instruction to transmit messages in a second format.
Gunturu teaches initiating based upon a message workload of the server computer (i.e. load balancing), a negotiation with the client computer to determine whether the client computer accepts message format switching (i.e. switching rules) (column 13 lines 57-59)(column 14 lines 15-32) (column 15 lines 3-16); receiving from the client computer, an indication that client computer accepts message format switching (i.e. context of the XML related information, header of the packet is read to determine if Accept header contains XML related information) (column 14 lines 15-21)  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Gunturu’s teaching in Abjanic’ teaching to come up with initiating based on the workload of the server, negotiation to determine whether the client computer accepts message formatting.  The motivation for doing so would be perform load balancing, therefore, based on the content of the message and workload, best server can be selected for client connection.

Feingold teaches transmitting, to the client computer after receiving the indication, an instruction to transmit messages in a second format (Paragraph 29-30, 36-38, 43-44).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Feingold’s teaching in Abjanic and Gunturu’ teaching to come up with transmitting an instruction to transmit messages in the second format.  The motivation for doing so would be so communication can be established between the client and the server in a format which is supported/compatible by both client and server therefore, maintaining load balancing. 
With respect to claim 17, Abjanic, Gunturu and Feingold teaches the method of claim 16,  but Abjanic further teaches wherein the first format includes data and descriptive tags for the data (column 3 lines 60-67)(column 4 lines 1-7) 
With respect to claim 18, Abjanic, Gunturu and Feingold teaches the method of claim 16,  but Abjanic further teaches wherein the first format is XML (i.e. XML message) (column 3 lines 6-12)
With respect to claim 21, Abjanic, Gunturu and Feingold teaches the method of claim 16,  but Abjanic  further teaches wherein the message workload is analyzed for each client computer with which the server computer is connected  (column 3 lines 21-31, lines 42-54) 
With respect to claim 22, Abjanic, Gunturu and Feingold teaches the method of claim 16,  but Abjanic further teaches wherein the client computer is selected to initiate the negotiation based upon the message workload with the client computer exceeding a predetermined threshold (column 3 lines 21-31)
With respect to claim 23, Abjanic, Gunturu and Feingold teaches the method of claim 16,  but Abjanic further teaches wherein the negotiation includes the server computer sending to the client computer a description of the second format (i.e. format D) (column 10 lines 48-67)(column 11 lines 29-54)

 initiating, based upon a message workload of server computer system (column 3 lines 13-20) a negotiation with the client computer to determine whether the client computer accepts message format switching (column 11 lines 6-44)(column 12 lines 30-45)
Abjanic does not explicitly teach receiving, from the client computer, an indication that the client computer accepts message format switching; and transmitting, to the client computer after receiving the indication, an instruction to transmit messages in a second format.
Gunturu teaches initiating based upon a message workload of the server computer (i.e. load balancing), a negotiation with the client computer to determine whether the client computer accepts message format switching (i.e. switching rules) (column 13 lines 57-59)(column 14 lines 15-32) (column 15 lines 3-16); receiving from the client computer, an indication that client computer accepts message format switching (i.e. context of the XML related information, header of the packet is read to determine if Accept header contains XML related information) (column 14 lines 15-21)  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Gunturu’s teaching in Abjanic’ teaching to come up with initiating based on the workload of the server, negotiation to determine whether the client computer accepts message formatting.  The motivation for doing so would be perform load balancing, therefore, based on the content of the message and workload, best server can be selected for client connection.
 Abjanic and Gunturu does not teach transmitting, to the client computer after receiving the indication, an instruction to transmit messages in a second format.

With respect to claim 32, Abjanic teaches a computer program product, comprising: a computer hardware storage device having computer readable instructions stored therein, the computer readable instructions, which when executed by a server computer system, causes the server computer system to perform: receiving, from a client computer(Fig. 1 element 120), a message in a first format (i.e. client and different servers sending/receiving XML messages)(column 3 lines 6-13)(column 4 lines 44-50, 54-55)(column 5 lines 11-22);
 initiating, based upon a message workload of server computer (column 3 lines 13-20) a negotiation with the client computer to determine whether the client computer accepts message format switching (column 11 lines 6-44)(column 12 lines 30-45)
Abjanic does not explicitly teach receiving, from the client computer, an indication that the client computer accepts message format switching; and transmitting, to the client computer after receiving the indication, an instruction to transmit messages in a second format.
Gunturu teaches initiating based upon a message workload of the server computer (i.e. load balancing), a negotiation with the client computer to determine whether the client computer accepts message format switching (i.e. switching rules) (column 13 lines 57-59)(column 14 lines 15-32) (column 15 lines 3-16); receiving from the client computer, an indication that client computer accepts message format switching (i.e. context of the XML related information, header of the packet is read to determine 
 Abjanic and Gunturu does not teach transmitting, to the client computer after receiving the indication, an instruction to transmit messages in a second format.
Feingold teaches transmitting, to the client computer after receiving the indication, an instruction to transmit messages in a second format (Paragraph 29-30, 36-38, 43-44).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Feingold’s teaching in Abjanic and Gunturu’s teaching to come up with transmitting an instruction to transmit messages in the second format.  The motivation for doing so would be so communication can be established between the client and the server in a format which is supported/compatible by both client and server therefore, maintaining load balancing. 
With respect to claim 34, Abjanic, Gunturu and Feingold teaches the computer program product of claim 32, but Abjanic further teaches the message workload is analyzed for each client computer with which the server computer system is connected (column 3 lines 21-31, lines 42-54) wherein the client computer is selected to initiate the negotiation based upon the message workload with the client computer exceeding a predetermined threshold (column 3 lines 21-31)
With respect to claim 35, Abjanic, Gunturu and Feingold teaches the computer program product of claim 32, but Abjanic further teaches wherein the negotiation includes the server computer sending to the client computer a description of the second format (i.e. format D) (column 10 lines 48-67)(column 11 lines 29-54)
19-20, 27-28, 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abjanic et al. U.S. Patent Publication # 7,162,542 (hereinafter Abjanic) in view of Gunturu et al. U.S. Patent # 7,587,487 (hereinafter Gunturu) further in view of Feingold et al. U.S. Patent Publication # 2008/0168469 (hereinafter Feingold) further in view of Stewart et al. U.S. Patent Publication # 2009/0285209 (hereinafter Stewart)
With respect to claim 19, Abjanic, Gunturu and Feingold teaches the method of claim 16,  but fails to further teaches wherein the second format is wire format that do not contain descriptive tags.
Stewart teaches wherein the second format is wire format (i.e. wire protocol) that do not contain descriptive tags (i.e. adding or removing elements/tags) (Paragraph 75). It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Stewart’s teaching in Abjanic, Gunturu and Feingold’ teaching to come up with having second format is a wire format that do not contain descriptive tags.  The motivation for doing so would be to perform compression to route the content around using CCN wire protocol.  
With respect to claim 20, Abjanic, Gunturu and Feingold teaches the method of claim 16,  but fails to further teaches wherein the client computer strips descriptive tags from messages sent to the server computer in response to receiving the instruction to transmit message in the second format.  
Stewart teaches wherein the client computer strips descriptive tags from messages sent to the server computer in response to receiving the instruction to transmit message in the second format (i.e. removing tag/elements in wire protocol) (Paragraph 75).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Stewart’s teaching in Abjanic, Gunturu and Feingold’ teaching to come up with having second format is a wire format that do not contain removes descriptive tags.  The motivation for doing so would be to perform compression to route the content around using CCN wire protocol.  

With respect to claim 33, Abjanic, Gunturu and Feingold teaches the computer program product of claim 32, but Abjanic further teaches wherein the first format is XML(column 3 lines 6-12).  
Abjanic, Gunturu and Feingold does not teach the second format is wire format that do not contain descriptive tags, and the client computer strips descriptive tags from messages sent to the server computer system in response to receiving the instruction to transmit message in the second format.
Stewart teaches the second format is wire format that do not contain descriptive tags (Paragraph 75) wherein the client computer strips descriptive tags from messages sent to the server computer in response to receiving the instruction to transmit message in the second format (i.e. removing tag/elements in wire protocol) (Paragraph 75).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Stewart’s teaching in Abjanic, Gunturu and Feingold’s teaching to come up with having second format is a wire format that do not contain removes descriptive tags.  The motivation for doing so would be to perform compression to route the content around using CCN wire protocol.  
Response to Arguments
Applicant’s argument with response to 112 rejection has been fully considered and deemed persuasive.  Therefore, 112 rejection is withdrawn.
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
A).  Applicant states Abjanic, Gunturu and Feingold does not teach “initiating, based upon a message workload of the server computer, a negotiation with the client computer to determine whether the client computer accepts message format switching”.
With respect to remark A, Examiner respectfully disagrees with the applicant because  in column 3 lines 13-20, column 11 lines 6-44, column 12 lines 30-45, Abjanic teaches initiating, based upon a 
Abjanic does not explicitly teach receiving, from the client computer, an indication that the client computer accepts message format switching; and transmitting, to the client computer after receiving the indication, an instruction to transmit messages in a second format.
Gunturu teaches initiating based upon a message workload of the server computer (i.e. load balancing), a negotiation with the client computer to determine whether the client computer accepts message format switching (i.e. switching rules) (column 13 lines 57-59)(column 14 lines 15-32) (column 15 lines 3-16); receiving from the client computer, an indication that client computer accepts message format switching (i.e. context of the XML related information, header of the packet is read to determine if Accept header contains XML related information) (column 14 lines 15-21). 
First, Applicants states Gunturu teaches “content switching” and “that there is no negotiation between the server and the client computer that is initiated.  While the switch may take into account the server’s workload as assigning particular message to a server, this does not initiate a negotiation between the server and the client”.  The claim language of the current application does not define “message format 
In column 13 lines 57-59, column 14 lines 15-32, column 15 lines 3-19, Gunturu teaches initiating based upon a message workload of the server computer (i.e. load balancing), a negotiation with the client computer to determine whether the client computer accepts message format switching.  Gunturu states content switching is done based on the load balancing (column 5 lines 3-16), and furthermore based upon message workload of the server computer (i.e. selecting the best server based on load balancing)  initiating a negotiation with the client computer (i.e. completing the connection to server and binds the client side connection based on the switching rules)(column 15 lines 3-19) to determine whether the client computer accepts message format switching (i.e. scanning to determine if the accept header contains any XML related information)(column 14 lines 15-21).   Examiner would like to point out that negotiation process as known in the art is sending request-response messages.  Gunturu teaches just that.  In column 4 lines 29-49 & column 5 lines 7-25, teaches exchanging XML messages which are structured and carried as  SOAP messages using SOAP requests and responses which can be correlated when HTTP is the transport for SOAP messages. The HTTP payload, the SOAP body of the request/response is scanned for XML tags and attributes (column 14 lines 15-32).  This is functionally equivalent to the present invention wherein in structure of the message is determined by XML and the message format comprises data and descriptive tags (Paragraph 18 of the specification of the current application)
Furthermore, in column 14 lines 15-21, Gunturu teaches receiving from the client computer, an indication that client computer accepts message format switching (i.e. context of the XML related information, header of the packet is read to determine if Accept header contains XML related information) (column 14 lines 15-21).  Alternatively, the SOAP header may be scanned to determine whether any XML formatted content is present.   The response may be scanned for XML tags and attributes or for related XML strings in the HTTP payload, the SOAP body of the response and/or request. The presence of XML change the content of the message or reroute it for a completely different service”.  Examiner provides the above example from the specification of the current applicant because this shows that message format switching can be changing the content of the message which can be called content switching or message format switching.  
Therefore, Gunturu teaches the claimed limitations.
  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Gunturu’s teaching in Abjanic’s teaching to come up with initiating based on the workload of the server, negotiation to determine whether the client computer accepts message formatting.  The motivation for doing so would be perform load balancing, therefore, based on the content of the message and workload, best server can be selected for client connection.
 Abjanic and Gunturu does not teach transmitting, to the client computer after receiving the indication, an instruction to transmit messages in a second format.
Feingold teaches transmitting, to the client computer after receiving the indication, an instruction to transmit messages in a second format (Paragraph 29-30, 36-38, 43-44).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention was made to implement Feingold’s teaching in Abjanic and Gunturu’ teaching to come up with transmitting an instruction to transmit messages in the second format.  The motivation for doing so would be so communication can be established between the client and the server in a format which is supported/compatible by both client and server therefore, maintaining load balancing. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

B).  Ringseth et al. U.S. Patent Publication # 2004/0255046 which teaches XML classes which can be used as message by providing customer formatter for serialization of the object to create the wire format.
C).  Kakivaya et al. U.S. Patent Publication # 2004/0201600 which shows XML based IDL which is used for communication relating to services between devices and computing system wherein the XML based IDL is a wire format of message communications.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453